NO. 07-03-0159-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                        MAY 5, 2003

                           ______________________________


                              KIMELA BECKER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 44,244-B; HONORABLE JOHN BOARD, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       On April 2, 2003, a copy of a Notice of Appeal in cause No. 44,244-B in the 181st

District Court of Potter County, Texas (the trial court), was filed with the clerk of this court

(the appellate clerk). The document filed gives notice that Kimela Becker, appellant,

desires to appeal from a conviction in such court and cause number. On April 14, 2003,

a docketing statement was filed with the appellate clerk.
       On April 8, 2003 and April 30, 2003, the District Clerk of Potter County (the trial

court clerk) advised that the clerk’s record had not been paid for, the clerk had not

received an affidavit of indigency from appellant, and appellant’s attorney had not made

arrangements to pay for the record. The clerk’s record has not been filed. The appellate

clerk’s record reflects no other action by any party to the appeal to prosecute the appeal.


       Accordingly, this appeal is abated and the cause is remanded to the trial court.

TEX . R. APP . P. 37.3(a)(2). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1) whether

appellant desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal,

then whether appellant is indigent; (3) if appellant desires to prosecute this appeal,

whether appellant is entitled to have the clerk’s record furnished without charge; and (4)

what orders, if any, should be entered to assure the filing of appropriate notices and

documentation to dismiss appellant’s appeal if appellant does not desire to prosecute this

appeal, or, if appellant desires to prosecute this appeal, to assure that the clerk’s record

will be promptly filed and that the appeal will be diligently pursued.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a clerk’s record on remand; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record; and (4) have a record of the proceedings

made to the extent any of the proceedings are not included in the clerk’s record or the

reporter’s record. In the absence of a request for extension of time from the trial court, the


                                              2
clerk’s record on remand, reporter’s record of the hearing and proceedings pursuant to this

order, and any additional proceeding records, including any orders, findings, conclusions

and recommendations, are to be sent so as to be received by the clerk of this court not

later than June 5, 2003.




                                                              Per Curiam


Do not publish.




                                            3